Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.215                  Page 1 of 36




                                                          2:17−mc−51453
                                                          Assigned To : Borman, Paul D.
                                                          Assign. Date : 10/25/2017
                                                          Description: SEALED MATTER




                                                         I hereby certify that the foregoing is a certified copy
                                                         of the original on file in this office.
                                                         Clerk, U.S. District Court
                                                         Eastern District of Michigan

                                                         By: Lisa Bartlett
                                                             Deputy




         October 25, 2017
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18    PageID.216     Page 2 of 36




                                                         2:17−mc−51453
                                                         Assigned To : Borman, Paul D.
                                                         Assign. Date : 10/25/2017
                                                         Description: SEALED MATTER
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.217   Page 3 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.218   Page 4 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.219   Page 5 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.220   Page 6 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.221   Page 7 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.222   Page 8 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.223   Page 9 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.224   Page 10 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.225   Page 11 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.226   Page 12 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.227   Page 13 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.228   Page 14 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.229   Page 15 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.230   Page 16 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.231   Page 17 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.232   Page 18 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.233   Page 19 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.234   Page 20 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.235   Page 21 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.236   Page 22 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.237   Page 23 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.238   Page 24 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.239   Page 25 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.240   Page 26 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.241   Page 27 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.242   Page 28 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.243   Page 29 of 36




              October 25, 2017
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.244   Page 30 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.245   Page 31 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.246   Page 32 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.247   Page 33 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.248   Page 34 of 36
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.249               Page 35 of 36




                                                     2:17−mc−51453
                                                     Assigned To : Borman, Paul D.
                                                     Assign. Date : 10/25/2017
                                                     Description: SEALED MATTER




                                                             I hereby certify that the foregoing is a certified copy
                                                             of the original on file in this office.
                                                             Clerk, U.S. District Court
                                                             Eastern District of Michigan

                                                             By: Lisa Bartlett
                                                                 Deputy




             October 25, 2017   1:57 pm


        Detroit, Michigan                  Mona K. Majzoub
Case 2:18-cr-20579-VAR-MKM ECF No. 28-2 filed 12/07/18   PageID.250   Page 36 of 36
